Citation Nr: 0336535	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  02-13 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 
 
2.  Entitlement to service connection for an emotionally 
unstable personality disorder. 
 
3.  Entitlement to service connection for upper lip scar.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Brogdan, Counsel


INTRODUCTION

The veteran had active duty from November 1959 to November 
1963.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2000 rating decision from the Portland, 
Oregon, Department of Veterans Affairs (VA) Regional Office 
(RO).  The veteran testified before the undersigned in June 
2003, sitting at Portland, Oregon; a transcript of the 
hearing testimony is associated with the claims file.

The issue of entitlement to service connection for PTSD is 
REMANDED to the RO via the Appeals Management Center, in 
Washington, DC.  VA will notify you if further action is 
required on your part. 


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein have been obtained.

2.  A personality disorder is not considered a disability for 
VA compensation purposes.

3.  There is no competent, objective evidence of a disabling 
upper lip scar residual to in-service injury.




CONCLUSIONS OF LAW

1.  Personality disorders are not diseases or injuries within 
the meaning of applicable legislation.  38 C.F.R. 
§§ 3.303(c), 4.9 (2003).

2.  Disability manifested by an upper lip scar was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), and its implementing regulations, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003) are liberalizing and therefore applicable to the 
issues decided herein.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claims were most recently considered by the RO.  
The record reflects that in a statement of the case issued in 
August 2002, as well as in the rating action on appeal, the 
veteran was advised of the requirements for the benefits 
sought on appeal, the evidence considered by the RO, and the 
reasons for its determinations.  In a letter dated in 
September 2001 the RO notified the veteran of the provisions 
of the VCAA and its potential impact on his claims, allowing 
him an additional period of time in which to present evidence 
and/or argument in support of his appeal.  The veteran was 
further advised of the information needed from him to enable 
the RO to obtain evidence in support of his claim, the 
assistance that VA would provide in obtaining evidence on his 
behalf, and the evidence that he should submit if he did not 
desire VA's assistance in obtaining such evidence.  

Specific to this case, the claims file contains the veteran's 
service medical records as well as identified records of 
post-service VA treatment and evaluation.  He also testified 
before the undersigned at a personal hearing and his hearing 
testimony is considered in connection with the issues decided 
herein.  The veteran has not identified any additional 
evidence or argument that should be considered in the 
adjudication process.  In fact, the record reflects that all 
records identified by the veteran have been obtained and 
considered in connection with his claim.

All medical evidence obtained is negative for note of an 
upper lip scar or disabling residuals associated therewith.  
In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  A medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; establishes 
that the veteran suffered an event, injury or disease in 
service, or has a disease presumptive by VA regulation; and, 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)); see also 38 
U.S.C.A. § 5103A(d).  Thus, absent medical evidence or 
personal testimony as to actual disability in this case, 
further assistance in the form of obtaining a VA examination 
of the veteran's upper lip is not required.

Furthermore, as discussed in the Reasons and Bases herein 
below, even recognizing a currently diagnosed personality 
disorder, such is not considered a disability for VA 
compensation purposes under governing law and regulations, 
which are dispositive in this case.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  Thus, there is no reasonable 
possibility that further assistance would substantiate the 
veteran's claim and additional development is not indicated.  
38 U.S.C.A. § 5103A(a)(2).

Therefore, based on these particular facts, the Board is 
satisfied that VA has complied with the notification and 
assistance requirements of the VCAA and the implementing 
regulations, and, to the extent any deficiencies exist, the 
failure to correct such is nonprejudicial to the veteran.  In 
that regard, the United States Court of Appeals for Veterans 
Claims (Court) has held that where the facts averred by a 
claimant cannot conceivably result in any disposition of the 
appeal other than affirmance of the Board decision, the case 
should not be remanded for development that could not 
possibly change the outcome of the decision.  See Valiao v. 
Principi, 17 Vet. App. 229, 231-32 (2003); see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (stating "strict 
adherence [to the law] does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case.  Such adherence 
would result in this Court's unnecessarily imposing 
additional burdens on the BVA and [the Secretary] with no 
benefit flowing to the veteran").  Accordingly, the Board 
will proceed to adjudicate the merits of these claims.  

Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Personality disorders are not diseases or injuries for VA 
compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.

Service connection may be granted for a disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection on the 
merits, "there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza [v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table)]; see also Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Grottveit [v. Brown, 
5 Vet. App. 91, 93 (1993)]."  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

Emotionally unstable personality disorder

Service medical records include the assessment that the 
veteran had an aggressive type emotionally unstable 
personality.  He underwent group psychotherapy and some 
individual psychotherapy and his demeanor and behavior were 
noted to have gradually improved.  His aggressive trends were 
adequately controlled and he was returned to duty.  The post-
service medical evidence of record includes note of 
antisocial personality traits.  Nevertheless, VA laws and 
regulations do not provide a basis for service connection for 
a mere personality disorder.  Rather, a diagnosed psychiatric 
disability is required.  Notably, the veteran's claim of 
entitlement to service connection for PTSD is being REMANDED 
for further development.  The instant appeal, however, is 
limited to the question of whether service connection is 
warranted for a personality disorder.  In that regard, this 
is a case in which the law, and not the evidence, is 
dispositive, and the appeal must be denied.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

Upper lip scar

The veteran asserts that he injured his upper lip during 
service, was treated, and was left with a scar on the inside 
of his upper lip.  He states that the scar is palpable when 
he touches it with his tongue.  Service medical records are 
negative for documentation of an injury to the upper lip, 
treatment therefor, or any residuals.  Available post-service 
VA records are similarly negative for complaints, findings or 
diagnoses relevant to the veteran's upper lip.  
Significantly, the veteran does not, in fact, report any 
disabling residuals such as pain or ulceration of the scar.  
Rather, he testified that a VA physician was unable to locate 
any evidence of such scar.  His contentions thus seem to be 
limited to the fact that he can feel the scar.  

The intent of VA regulations relevant to service connection 
is clear, allowing for VA compensation where a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces.  In this case, 
even conceding the veteran's account of an in-service injury 
to his lip, the evidence fails to show any resulting 
disability.  In sum, the record shows the absence of any 
upper lip injury or pathology resulting in disability during 
or subsequent to service.  As such, service connection is not 
warranted.  The Board has considered the applicability of the 
benefit of the doubt doctrine; however, the preponderance of 
the evidence is against the veteran's claim and that doctrine 
is not applicable in the instant appeal.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  


ORDER

Entitlement to service connection for an emotionally unstable 
personality disorder is denied.

Entitlement to service connection for upper lip scar is 
denied.


REMAND

The veteran asserts that he now has a psychiatric illness, 
specifically PTSD, that had its onset during active duty, or 
is the result of traumatic incidents therein, to include 
witnessing death and injury to fellow servicemen and having 
been the subject of several personal assaults.

In Patton v. West, 12 Vet. App. 272 (1999), the Court held 
that the VA must afford veterans special consideration in 
dealing with claims for PTSD said to be arising out of sexual 
assault.  In particular, the Court considered the changed 
provisions of VA Manual M21-1, particularly Part III, 
paragraphs 5.14c and 7.46c (2), dealing with the special 
consideration that must be given to claims for PTSD based on 
a sexual assault.  A review of the veteran's claim does not 
indicate that such development took place.  Nor does it 
appear that the RO attempted to verify the veteran's other 
claimed stressors through official sources.  He has since 
submitted additional evidence in support of his assertion of 
having witnessed death and/or injury to fellow servicemen.  
Attempted verification and development of the veteran's 
claimed personal assaults and stressors must be accomplished 
prior to appellate review.  

The Board further notes that the December 2001 VA examiner 
referred to having had only a "limited medical chart", and 
that the psychiatric diagnoses rendered at that time were 
thus offered without the benefit of review of the veteran's 
accurate and complete clinical history.  Therefore, a 
clarifying medical opinion, based on consideration of all of 
the evidence of record, would be useful in ascertaining the 
correct diagnoses and likely etiology of current psychiatric 
disability.

Accordingly, this claim is REMANDED to the RO for the 
following:

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 
38 U.S.C.A. § 5103(a).  In the letter, 
the veteran should be requested to 
identify the approximate dates of 
treatment and to furnish the addresses 
of any and all VA and non-VA health 
care providers who treated him for PTSD 
after service.

2.  The RO should develop the veteran's 
contentions regarding his reported in-
service personal assaults.  The attention 
of the RO is directed to M21-1, paragraph 
5.14c, Exhibits A.3 and A.4 for sample 
development letters.  The RO should also 
request the veteran to provide any 
additional information relevant to his 
other claimed stressors, particularly 
informing him of the probative value of 
any detailed information regarding dates, 
places, detailed descriptions of events, 
and/or identifying information concerning 
any other individuals involved in the 
events, including their names, ranks, 
units of assignment and any other 
identifying detail.  The veteran should 
be advised that this information is 
vitally necessary to obtain supportive 
evidence of the stressful event and that 
he must be as specific as possible 
because without such details an adequate 
search for supporting information cannot 
be conducted.  

3.  The RO should take appropriate action 
to obtain verification of the veteran's 
claimed stressors, to include sending a 
report of all statements pertaining to 
stressful events provided by the veteran 
in support of his claim, a copy of this 
remand and all associated documents to 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 
located at 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197.  
USASCRUR should be requested to provide 
any information which might corroborate 
each of the veteran's alleged stressors.  
A response, negative or positive, should 
be associated with the claims file.  The 
RO should, as indicated, undertake 
follow-up through appropriate channels to 
obtain verification of the veteran's 
claimed stressor(s).  

With respect to the veteran's claimed 
personal assaults, a field examiner 
should be utilized if a personal 
interview is deemed necessary to obtain 
any supporting evidence or if specific 
records or statements sought cannot 
otherwise be provided.  Also, all 
alternate sources set forth in M21-1, 
paragraph 5.14c should be utilized.  

4.  Following the above, the RO should 
review the file and prepare a summary 
including all associated documents and 
then make a specific determination, in 
accordance with the provisions of 
38 C.F.R. § 3.304(f), with respect to 
whether the veteran was exposed to a 
stressor, or stressors, in service, and, 
if so, what was the nature of the 
specific stressor or stressors 
established by the record.  The RO should 
include an assessment as to both the 
veteran's claimed personal assaults and 
other claimed stressful incidents.  In 
reaching any determinations, the RO 
should address any credibility questions 
raised by the record.

5.  After the foregoing development has 
been completed, the RO should arrange for 
the veteran to be afforded a VA 
psychiatric examination by a psychiatrist 
to determine whether the diagnostic 
criteria for PTSD are satisfied.  With 
this request, the RO should provide the 
examiner with a list of all stressors 
that have been verified, as well as a 
complete copy of the veteran's claims 
file.  All special studies or tests, to 
include psychological testing and 
evaluation, should be accomplished.  

The examiner should integrate previous 
psychiatric findings and diagnoses with 
current findings to obtain an accurate 
picture of the veteran's psychiatric 
status.  

The examiner should be requested to 
provide an opinion as to the etiology of 
any identified psychiatric disability.  

Regarding PTSD, if found, the examiner 
should express an opinion as to whether 
the veteran has PTSD related to military 
service and whether a diagnosis of PTSD 
is supportable solely by the stressor(s) 
that have been supported in the record.  

The examiner should be asked to comment 
on the significance, if any, in the 
diagnostic assessment of any evidence 
that is indicative of behavioral changes 
(see M21-1, paragraph 5.14c(8)(9)).  

The report of examination should include 
the complete rationale for all opinions 
expressed.  

6.  Following completion of all 
indicated development and notification, 
the RO should review the record and 
undertake any additionally indicated 
development and/or notification, 
consistent with the VCAA and other 
governing legal authority.  After such 
has been satisfactorily completed the RO 
should readjudicate the issue of 
entitlement to service connection for 
PTSD.  If action remains adverse to the 
veteran he and his representative should 
be furnished a supplemental statement of 
the case, and be given the opportunity 
to respond thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	J. M. Daley
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



